UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2399

DAVID LEROY HOLSTON,

                Plaintiff - Appellant,

          v.

THE CAPITOL, Washington, DC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-01078-AJT-IDD)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Leroy Holston, Appellant Pro Se.    Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David    Leroy   Holston   appeals    the    district     court’s    order

granting Defendant’s motion to dismiss his civil complaint.                     We

have     reviewed      the   record    and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Holston v. The Capitol, No. 1:14-cv-01078-AJT-IDD (E.D.

Va. Nov. 21, 2014).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented        in   the

materials      before   this   court   and   argument    would    not   aid     the

decisional process.

                                                                        AFFIRMED




                                        2